SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 // Pre-Effective Amendment No. // Post-Effective Amendment No. 65 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 // Amendment No. 66 /X/ (Check appropriate box or boxes.) Mutual Fund Series Trust - File Nos. 333-132541 and 811-21872 (Exact Name of Registrant as Specified in Charter) 630 Fitzwatertown Rd., Building A, 2nd Floor, Willow Grove, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(631) 549-1859 David F. Ganley 630 Fitzwatertown Rd., Building A, 2nd Floor, Willow Grove, PA 19090 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700, Columbus, Ohio43215 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective: /X/ immediately upon filing pursuant to paragraph (b) // on July 29, 2011 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on July 29, 2011 pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 65 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 64 filed October 28, 2011, and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act and Investment Company Act, the Registrant certifies that it meets the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized in the City of Cleveland, State of Ohio, on the 18th day of November, 2011. Mutual Fund Series Trust By: /s/ JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person in the capacities indicated on the 18th day of November, 2011 or as otherwise indicated. Dr. Bert Pariser*, Trustee Tobias Caldwell*, Trustee Jerry Szilagyi*, Trustee David F. Ganley*, Treasurer/Principal Financial Officer/Principal Accounting Officer Tiberiu Weisz*, Trustee Christopher Anci*, President/Principal Executive Officer By: /s/ JoAnn M. Strasser JoAnn M. Strasser Attorney-in-Fact EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
